STATE OF MINNESOTA                             June 22, 2016

                                                                                Om:ciEOF
                                  IN SUPREME COURT                          APPBJAIECcutU

                                          Al6-0491


In re Petition for Disciplinary Action against
Mark Alan Greenman, a Minnesota Attorney,
Registration No. 0228990.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Mark Alan Greenman committed

professional misconduct warranting public discipline-namely, failing to comply with

court orders; failing to cooperate with the disciplinary investigation; and failing to comply

with the notice requirements for a suspended attorney. See Minn. R. Prof. Conduct 1.1,

3.2, 3.4( c), 8.1 (b), 8.4( d); Rule 25, Rules on Lawyers Professional Responsibility (RLPR);

In re Greenman, 860 N.W.2d 368, 379 (Minn. 2015) (requiring respondent to comply with

the notice requirements in Rule 26, RLPR, for a suspended attorney).

       The parties have now filed a stipulation for discipline with the court.            In it,

respondent unconditionally admits the allegations in the petition for disciplinary action and

waives his procedural rights under Rule 14, RLPR. The parties jointly recommend that, in

light of a mitigating factor, the appropriate discipline is a public reprimand, that respondent

be required to petition for reinstatement and show sobriety as a condition of reinstatement,

and that respondent be on supervised probation for 2 years if he is reinstated to the practice

of law in Minnesota.
       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.      Respondent Mark Alan Greenman is publicly reprimanded.

       2.      Respondent shall pay $900 in costs pursuant to Rule 24.

       3.      Respondent remains indefinitely suspended. See Greenman, 860 N.W.2d at

379. Respondent must comply with the terms       ofr~nstatement   set forth in Greenman, 860
N.W.2d at 379. In addition, in order to be reinstated, respondent must establish that he has

been sober for at least 6 months since his last discharge from in-patient treatment for

alcoholism.

       4.      If respondent is reinstated to the practice of law, he shall be placed on

probation for 2 years, subject to the following conditions:

       (a)     Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation.

               Respondent shall promptly respond to the Director's correspondence
       by its due date. Respondent shall provide the Director with a current mailing
       address and shall immediately notify the Director of any change of address.
       Respondent shall cooperate with the Director's investigation of any
       allegations of unprofessional conduct that may come to the Director's
       attention.     Upon the Director's request, respondent shall provide
       authorization for release of information and documentation to verify
       respondent's compliance with the terms of this probation.

       (b)  Respondent shall abide by the Minnesota Rules of Professional
       Conduct.

       (c)    Respondent shall not practice law as a solo practitioner during the
       period of probation.


                                             2
(d)    Respondent shall maintain total abstinence from alcohol and other
mood-altering chemicals, except that respondent may use prescription drugs
in accordance with the directions of a prescribing physician who is fully
advised of respondent's chemical dependency before issuing prescriptions.

(e)    Respondent shall attend weekly meetings of Alcohol Anonymous or
another abstinence-based recovery support group or program acceptable to
the Director. Respondent shall, by the tenth day of each month, without a
specific request or reminder, submit to the Director an attendance verification
on a form provided by the Director, which provides the name, address and
telephone number of the person personally verifying the attendance. Such
attendance verification shall also, upon request, be provided to the
respondent's supervisor, if any.

(f)    Respondent shall initiate or continue current treatment by a licensed
consulting psychologist or other mental-health professional acceptable to the
Director and shall complete all therapy programs recommended by the
therapist.

(g)    Respondent does not currently reside in Minnesota.                  After
reinstatement, if any, should respondent resume the practice of law in
Minnesota, he will notify the Director of that fact not less than 4 weeks before
doing so, at which time the following additional conditions will become
effective for the remaining period of respondent's probation:

       (i)     Respondent shall be supervised by a licensed Minnesota
       attorney, appointed by the Director, to monitor compliance with the
       terms of this probation. When respondent notifies the Director that he
       is resuming the practice of law in Minnesota, respondent shall provide
       the Director with the names of four attorneys who have agreed to be
       nominated as respondent's supervisor. If, after diligent effort,
       respondent is unable to locate a supervisor acceptable to the Director,
       the Director shall seek to appoint a supervisor. Until a supervisor has
       signed a consent to supervise, respondent shall, on the first day of each
       month, provide the Director with an inventory of client files as
       described in paragraph (ii) below. Respondent shall make active
       client files available to the Director upon request.

       (ii)   Respondent shall cooperate fully with the supervisor's efforts
       to monitor compliance with this probation. Respondent shall contact
       the supervisor and schedule a minimum of one in-person meeting per
       calendar quarter. Respondent shall submit to the supervisor an


                                       3
      inventory of all active client files by the first day of each month during
      the probation. With respect to each active file, the inventory shall
      disclose the client name, type of representation, date opened, most
      recent activity, next anticipated action, and anticipated closing date.
      Respondent's supervisor shall file written reports with the Director at
      least quarterly, or at such more frequent intervals as the Director may
      reasonably request.

Dated: June 22, 2016                       BY THE COURT:


                                           {)&4 t c;/;-
                                           David R. Stras
                                           Associate 1ustice




                                      4